DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s Remarks, Arguments and Amendments filed 08/03/2022.
3. All rejections and/or objections made to claims previously is hereby withdrawn.
4. After a thorough search and examination of the instant application, and in light of the following, a notice of allowability is presented as below:
Prosecution history; 
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, Google Patents and Scholar, IP Discovery, NPL-IEEE, etc.); 
Claims 1-20 are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance:
The non-final rejections submitted 05/03/2022 was made under 35 U.S.C. § 103 as mainly being unpatentable over
Raghunathan et al.: “APPARATUS AND METHODS OF DATA SYNCHRONIZATION”, (U.S. Patent Application Publication US 20170308602 A1, filed 2015-01-09; and published 2017-10-26, hereafter “Raghunathan”), in view of 
IYER et al.: “MANAGING A TEMPORAL KEY PROPERTY IN A DATABASE MANAGEMENT SYSTEM”, (U.S. Patent Application Publication US 20130091112 A1, filed 2011-10-05; and published 2013-04-11, hereafter “IYER”).

The application is dedicated to managing content synchronization relates to the field of social networks.  The social networks are integrating more and more functions such that a user may accomplish many or even most of their computer-based tasks within the social network itself with a vision of social networks eventually would become a virtual operating system. On which a user seldom finds a need to remove themselves accomplished mainly by updating performed within a write window of the last update timestamp. 

In a response, with respect to the above rejections, concerning rejections made to claims 1, (similarly applicable to claims 19-20), the Applicant argued, in the Remarks, Arguments, and Amendments filed 08/03/2022, that claim recites ““The combination of Raghunathan and Iyer fails to teach or suggest at least "in response to determining that the second update was received outside the write window of the last update timestamp, updating the last update timestamp to reflect a current time at which the second update was received," as recited by the amended independent claims. The Examiner acknowledges that Raghunathan fails to teach or suggest determining the second update was received within a write window and cites Iyer for this feature. Iyer discusses a system that determines if a time range of an index entry overlaps a prior index entry range in which case the index entry is stored in an overlap data structure””, and the Applicant continued argued that
“”However, nowhere does Iyer teach or suggest in response to determining that the second update was received outside the write window of the last update timestamp, updating the last update timestamp to reflect a current time at which the second update was received. In Iyer, if no time range overlap exists, the database management tool adds an index entry corresponding to a request and inserts a database row which fails to teach or suggest updating the last update timestamp to reflect a current time at which the second update was received in response to determining that the second update was received outside the write window of the last update timestamp. Namely, simply storing the requested data in a database row, as in Iyer, fails to teach or suggest updating the last update timestamp to reflect a current time at which the second update was received. Nowhere does Iyer teach or suggest the storage of the current time at which the request was received, much less the "update" of a last update timestamp to reflect such a current time, as claimed. Therefore, Raghunathan and Iyer, alone or in combination, fail to teach or suggest all the claimed features"”.

A further review of the rejections and the claims, in view of the prosecution histories of the application, and the results of update searches on the subject matters, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner is further specifically persuaded that the below features related to managing content synchronization relates to the field of social networks in combination with other subject matters recited in the independent claims 1, 19 and 20 as a whole is distinctive from prior art.
“storing, by one or more processors of a computing device, a synchronization entry for a messaging application feature, 
the synchronization entry comprising a last update timestamp associated with a first update associated with the messaging application feature received from a first source, 
the last update timestamp representing a point in time when one or more updates associated with the messaging application feature have been received;
receiving a second update associated with the messaging application feature from the first source;
determining whether the second update was received within a write window of the last update timestamp, the write window having a specified size;
in response to determining that the second update was received within the write window of the last update timestamp, preventing updating the last update timestamp;
in response to determining that the second update was received outside the write window of the last update timestamp, 
updating the last update timestamp to reflect a current time at which the second update was received: and
sending the first update and the second update to a client device in response to receiving a synchronization request from the client device based on the last update timestamp.” 
With respect to the instant application, an update search on prior art in domains (PE2E, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, IP Discovery, etc.) has been conducted. The prior art searched and investigated in the domains (PE2E, NPL-ACM, Google, NPL-IEEE, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in the independent claims 1, 19 and 20. 

Claims (2-18) directly or indirectly depend upon the independent claim 1, and are also distinct from the prior arts for the same reason.
After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-20 are allowed.  
Conclusions
6. Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 21, 2022